DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10, 12-14, and 16-20  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Angelsen (US PG Pub. No. US 2017/0343656 A1, Nov. 30, 2017) (hereinafter “Angelsen”) or, in the alternative, under 35 U.S.C. 103 as obvious over Anglesen in view of Angelsen at al. (US PG Pub. No. US 2012/0095699 A1, Apr. 19. 2012) (hereinafter “Angelsen ‘699”); and as evidenced by Dayton et al. (US PG Pub. No. US 2012/0220869 A1, Aug. 30, 2012) (hereinafter “Dayton”). 

Regarding claim 1: Angelsen discloses a dual frequency ultrasound imaging system, comprising: a dual frequency ultrasound imaging system, comprising: a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound echo signals from the imaging region (transducer array 102, [0030]; [0029] - wave 104 transmitted by transducer 102 is the "sensing wave", [0042] - sensing wave is high frequency); one or more low frequency transducer arrays configured to transmit unfocused ultrasound plane waves into the imaging region of the high frequency transducer array to insonify contrast agent in the imaging region such that the plane waves of each of the one or more low frequency transducers intersect at an angle with the imaging region (figure 1; transducer array 101, [0029] - wave 103 transmitted by transducer 101 is the "manipulation wave", [0042] - manipulation wave is low frequency; [0051], claim 20); wherein the plane waves are interleaved with ultrasound transmitted and received by the high frequency transducer array ([0045] – “relative timing” indicates that the transmit events are at separate times, which would result in interleaving over a number of transmit/receive cycles; [0049] – additional HF [“imaging”] pulses are interleaved to improve image resolution); and signal processing circuitry for: processing high frequency echo signals from tissue created in response to high frequency ultrasound signals transmitted by the high frequency transducer array (processing unit 602, [0051]); creating a tissue image from the high frequency ultrasound echo signals received from tissue ([0051] - image from linear scatter, where tissue and blood have a linear response as evidenced by Dayton [0006]); processing high frequency ultrasound echo signals created in response to contrast agent being insonified by the unfocused ultrasound from the one or more low frequency transducer arrays (processing unit 602, [0051]); creating a contrast agent image from the processed high frequency ultrasound echo signals created in response to the contrast agent ([0051] - image from non-linear scatter, where contrast agent has a non-linear response as evidenced by Dayton [0006]); and creating a combined tissue/contrast agent image with data from the tissue image and the contrast agent image ([0051] - the nonlinear scattering components for example can be shown in a color code overlaying the linear scattering components typically in grey scale).
While Angelsen appears to clearly disclose at least two types of interleaving, Angelsen is silent on many of the details regarding adjusting relative timing.
Angelsen ‘699, in the same field of endeavor, teaches a dual frequency ultrasound system comprising a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound echo signals from the imaging region and one or more low frequency transducer arrays configured to transmit unfocused ultrasound plane waves into the imaging region of the high frequency transducer array to insonify contrast agent in the imaging region such that the plane waves of each of the one or more low frequency transducers intersect at an angle with the imaging region (abstract, [0040]) where the HF and LF pulses are interleaved in order to scan the overlap region (corresponding to the “image curve”) across the region of interest or to create multiple overlap regions (“image curves”) in order to form three-dimensional images ([0015], [0040], [0073], [0117], [012], figure 5a).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the instant invention to modify the system of Angelsen by implementing the relative transmit timing (“interleaving”) as taught by Angelsen ‘699 in order to form three-dimensional images in view of the teachings of Angelsen ‘699.
Regarding claim 2: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 1, wherein the one or more low frequency transducer arrays are configured to transmit plane waves at multiple angles and the contrast agent image is created from spatio-temporally beamformed echo signals combined with radio frequency echo data (Angelsen - [0029] - transducer 101 can be scanned or rotated as shown by arrows 113 and 114 in figure 1, [0051]).
Regarding claim 4: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 1, wherein the high frequency ultrasound transducer is configured to transmit plane waves at multiple angles into the focal region (Angelsen - [0014] - can be a phased array, [0030], [0051], [0054]).
Regarding claim 5: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 4, wherein the tissue image is created from spatio-temporally beamformed echo signals combined with radio frequency echo data from the high frequency ultrasound transmitter (Angelsen - [0051], [0042] - the given frequencies are within the radio frequency spectrum).
Regarding claim 6: Angelsen discloses a dual frequency transducer comprising: a high frequency central array (it is noted that “central” may not be a meaningful term if there is only one “flanking” LF transducer) that is configured to be used as a receiver and one or more flanking low frequency transducer arrays configured to transmit unfocused low frequency ultrasound signals which intersect at an angle with an imaging region of the high frequency central array to insonify contrast agent in a region of interest (figure 1; transducer array 102, [0030]; [0029] - wave 104 transmitted by transducer 102 is the "sensing wave", [0042] - sensing wave is high frequency; transducer array 101, [0029] - wave 103 transmitted by transducer 101 is the "manipulation wave", [0042] - manipulation wave is low frequency; [0051], claim 20), wherein the high frequency central array is positioned to receive echo signals from the contrast agent excited by the unfocused ultrasound signals from the one or more low frequency transducer arrays (figure 1, [0030]); and the one or more flanking low frequency transducer arrays are configured to transmit unfocused ultrasound signals that are interleaved with ultrasound transmitted and received by the high frequency transducer array ([0045] – “relative timing” indicates that the transmit events are at separate times, which would result in interleaving over a number of transmit/receive cycles; [0049] – additional HF [“imaging”] pulses are interleaved to improve image resolution).
While Angelsen appears to clearly disclose at least two types of interleaving, Angelsen is silent on many of the details regarding adjusting relative timing.
Angelsen ‘699, in the same field of endeavor, teaches a dual frequency ultrasound system comprising a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound echo signals from the imaging region and one or more low frequency transducer arrays configured to transmit unfocused ultrasound plane waves into the imaging region of the high frequency transducer array to insonify contrast agent in the imaging region such that the plane waves of each of the one or more low frequency transducers intersect at an angle with the imaging region (abstract, [0040]) where the HF and LF pulses are interleaved in order to scan the overlap region (corresponding to the “image curve”) across the region of interest or to create multiple overlap regions (“image curves”) in order to form three-dimensional images ([0015], [0040], [0073], [0117], [012], figure 5a).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the instant invention to modify the system of Angelsen by implementing the relative transmit timing (“interleaving”) as taught by Angelsen ‘699 in order to form three-dimensional images in view of the teachings of Angelsen ‘699.
Regarding claim 7: Angelsen discloses a dual frequency ultrasound imaging system, comprising: a high frequency transducer array; one or more low frequency transducer arrays configured to transmit ultrasound plane waves that intersect at an angle with an imaging region of the high frequency transducer array (figure 1; transducer array 102, [0030]; [0029] - wave 104 transmitted by transducer 102 is the "sensing wave", [0042] - sensing wave is high frequency; transducer array 101, [0029] - wave 103 transmitted by transducer 101 is the "manipulation wave", [0042] - manipulation wave is low frequency; [0051], claim 20); wherein the plane waves are interleaved with ultrasound transmitted and received by the high frequency transducer array ([0045] – “relative timing” indicates that the transmit events are at separate times, which would result in interleaving over a number of transmit/receive cycles; [0049] – additional HF [“imaging”] pulses are interleaved to improve image resolution); signal processing circuitry for: controlling the high frequency transducer array or the one or more low frequency transducer arrays to transmit unfocused ultrasound signals into a focal region to insonify contrast agent in the imaging region ([0051], figure 6 – 601); controlling the other of the one or more low frequency transducer arrays or the high frequency transducer array to receive echo signals from the insonified contrast agent ([0051], figure 6 – 601); producing a contrast agent image from the echo signals from the insonified contrast agent; producing a tissue image from echo signals received from tissue in the imaging region ([0051] - image from non-linear scatter and image from linear scatter; where tissue produces a linear response and contrast agent produces a non-linear response as evidenced by Dayton [0006]); and producing a combined tissue/contrast agent image from the contrast agent image and the tissue image ([0051] - the nonlinear scattering components for example can be shown in a color code overlaying the linear scattering components typically in grey scale).
While Angelsen appears to clearly disclose at least two types of interleaving, Angelsen is silent on many of the details regarding adjusting relative timing.
Angelsen ‘699, in the same field of endeavor, teaches a dual frequency ultrasound system comprising a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound echo signals from the imaging region and one or more low frequency transducer arrays configured to transmit unfocused ultrasound plane waves into the imaging region of the high frequency transducer array to insonify contrast agent in the imaging region such that the plane waves of each of the one or more low frequency transducers intersect at an angle with the imaging region (abstract, [0040]) where the HF and LF pulses are interleaved in order to scan the overlap region (corresponding to the “image curve”) across the region of interest or to create multiple overlap regions (“image curves”) in order to form three-dimensional images ([0015], [0040], [0073], [0117], [012], figure 5a).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the instant invention to modify the system of Angelsen by implementing the relative transmit timing (“interleaving”) as taught by Angelsen ‘699 in order to form three-dimensional images in view of the teachings of Angelsen ‘699.
Regarding claim 8: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 7, wherein the tissue image is created from ultrasound transmitted and received by the high frequency transducer (Angelsen - [0051], [0030] – array 102 is the receiver).
Regarding claim 10: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound is transmitted by the one or more low frequency transducer arrays and the contrast agent image is created from high frequency ultrasound echoes received by the high frequency transducer array (Angelsen - figure 1; transducer array 102, [0030]; [0029] - wave 104 transmitted by transducer 102 is the "sensing wave", [0042] - sensing wave is high frequency; transducer array 101, [0029] - wave 103 transmitted by transducer 101 is the "manipulation wave", [0042] - manipulation wave is low frequency; [0051], claim 20; [0006], [0028] - harmonics are high frequency).
Regarding claim 12: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound are planewaves (Angelsen - [0051], [0054], claim 20).
Regarding claim 13: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound are spherical waves (Angelsen - [0046] – convex waves).
Regarding claim 14: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency transducer of claim 6, wherein the one or more flanking low frequency transducer arrays are configured to transmit plane waves at multiple angles and the contrast agent image is created from spatio-temporally beamformed echo signals combined with radio frequency echo data (Angelsen - [0029] - transducer 101 can be scanned or rotated as shown by arrows 113 and 114 in figure 1, [0051]).
Regarding claim 16: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency transducer of claim 6, wherein the high frequency transducer array is configured to transmit plane waves at multiple angles into the imaging region (Angelsen - [0014] - can be a phased array, [0030], [0051], [0054]).
Regarding claim 17: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 6, wherein the one or more flanking low frequency transducer arrays transmit plane waves (Angelsen - [0051], [0054], claim 20 – plane waves are unfocused).
Regarding claim 18: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 7, wherein the high frequency central array transmits unfocused ultrasound signals (Angelsen - [0046], [0051], [0054], claim 20 – plane waves and convex waves are unfocused).
Regarding claim 19: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 18, wherein the unfocused ultrasound are planewaves (Angelsen - [0051], [0054], claim 20).
Regarding claim 20: Angelsen, or Angelsen and Angelsen ‘699, disclose(s) the dual frequency ultrasound imaging system of claim 18, wherein the unfocused ultrasound are spherical waves (Angelsen - [0046] – convex waves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen, or Angelsen and Angelsen ‘699, as applied to claim 7 above, and further in view of Lin (US PG Pub. No. US 2003/0055337 Mar. 20, 2003) (hereinafter “Lin”).
Regarding claim 9: Angelsen, or Angelsen and Angelsen ‘699, teach(es) the dual frequency ultrasound imaging system of claim 7 wherein the fundamental (low) frequency is used for transmitting (insonating the contrast agent) and the harmonic (high) frequency is used for transmitting and receiving (acquiring the tissue image and receiving the harmonic echo signals from the contrast agent). 
Angelsen does not teach wherein the tissue image is created from ultrasound transmitted and received by the one or more low frequency transducer arrays.
Lin, in the same field of endeavor, teaches a dual frequency ultrasound imaging system where the low (fundamental) frequency elements are used for both transmitting and receiving and the high frequency elements are used only for receiving harmonic echoes ([0012]) and generating a tissue image at the fundamental frequency ([0030]). Lin further teaches that this approach is beneficial because it provides the ability to generate fundamental, harmonic, compound, and difference images in real time ([0012]) and because the uncontaminated fundamental frequency is optimally received by the low frequency transducer elements ([0030]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Angelsen by acquiring the tissue image at the fundamental frequency in order to achieve the benefits of generating fundamental, harmonic, compound, and difference images in real time and improved signal reception as taught by Lin.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen, or Angelsen and Angelsen ‘699, as applied to claim 7 above, and further in view of Lin (US PG Pub. No. US 2003/0055337 Mar. 20, 2003) (hereinafter “Lin”) and Dayton et al. (US PG Pub. No. US 2012/0220869 A1, Aug. 30, 2012) (hereinafter “Dayton”).
Regarding claim 11: Angelsen, or Angelsen and Angelsen ‘699, teach(es) the dual frequency ultrasound imaging system of claim 7 but are silent on subharmonic imaging (i.e. wherein the unfocused ultrasound is transmitted by the high (harmonic) frequency transducer array and the contrast agent image is created from low (sub-harmonic) frequency ultrasound echoes received by the one or more low frequency transducer arrays).
Lin, in the same field of endeavor, teaches a dual frequency ultrasound imaging system which performs subharmonic imaging by transmitting from the high-frequency elements and receiving a subharmonic at the low-frequency elements ([0013]) where the high-frequency elements are used to insonate “living tissue in a body or an inanimate structure within a medium” (e.g. a contrast agent – [0004]) and subharmonic echoes are received by the low-frequency elements ([0032]). 
Dayton teaches that the use of subharmonic imaging provides improved contrast-to-tissue ratios as compared to previous approaches ([0006]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Angelsen by performing subharmonic imaging as taught by Lin of the contrast agent in order to improve the contrast-to-tissue ratio as taught by Dayton.
Response to Arguments
Rejection of claims 6 and 17 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims. 
Applicant’s arguments with respect to prior art rejections of claims 1-8, 10 and 12-20, filed 05/23/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. However, certain of Applicant’s arguments which may pertain to the instant grounds of rejection will be addressed in the interest of advancing prosecution.
Applicant argues that the different transmit times of Angelsen are not interleaved because there may be overlap between the high and low frequency pulses. Applicant then points to paragraph [0029] of the instant application, which discloses that "in one embodiment, the transmissions for imaging tissue are interleaved with the transmissions for insonifying the contrast agent so that the echo signals from the tissue do not interfere with those from the contrast agent," as support for the assertion that the different transmit times of Angelsen are not interleaved.
Examiner respectfully disagrees and notes that the portion of the instant specification identified by Applicant indicates that the transmissions of the high and low frequency pulses are interleaved, not that there can be no overlap between the high and low frequency waves. Nothing in the specification or claims indicates that there can be no overlap between the high and low frequency waves. The transmission times (transmit times/transmit timing) of Angelsen are interleaved. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793